DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This communication is in response to amendments filed on 09/19/2022.
In the application claims 2-3, 5, 7-8, and 16 are pending. Claims 1, 4, 6, 9-15, and 17 have been canceled.
Applicant’s arguments with respect to claim 2 were fully considered. However, arguments are moot in view of the new grounds of rejections. 

Specification
The amendments to the Specification filed on 09/19/2022 are accepted by the Office. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 5, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 10-11 of US Patent US 9,066,041 and further in view of cited prior art Chandley, Meade, Falcon, Srivastava, and Hardacker. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are claiming essentially the same subject matter in a broader form, and in view of the cited prior art it would have been obvious to make these modifications.
Claims 2-3, 5, 7-8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9 of US Patent US 11,031,598 and further in view of cited prior art Chandley, Meade, Falcon, Srivastava, and Hardacker. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are claiming essentially the same subject matter in a broader form, and in view of the cited prior art it would have been obvious to make these modifications.

Claim Rejections - 35 USC § 103
The quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections can be found in the previous Office action.
Claim 2, 5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandley (US 2005/0013103 A1), and further in view of Meade (US 2003/0071117 A1).
Consider claim 2, Chandley teaches, a method for causing an appliance (230 or 232 or 340) to be placed into an operating state appropriate for a rendering of a media stream by the appliance (230 or 232 or 340), Chandley teaches, “the docking station 210 includes a display 214 and a set of wireless electronics to allow the docking station to communicate 215a in a wireless manner to a personal computer 230.” See ¶ 0028, Chandley teaches, “the connection 215a to the personal computer may essentially become a peer to peer connection. Such peer to peer connections allow the utility of a variety of peer-to peer transactions as may occur in network such as file sharing and joint program sharing as may be needed in, for example, peer to peer gaming or in an office setting.” See ¶ 0036. Fig. 2 and 3. comprising: 

Chandley teaches, detecting by a controlling device (220 or 330 or 320) an occurrence of a first wireless communication link (215b or 215c) between the controlling device (220 or 330 or 320) and an intermediate device (210 or 360), Chandley teaches, “the wireless communication interfaces 215a-g enable the handheld computer 220 to communicate through the docking station 210 to various peripherals, computers, and network interfaces.” See ¶ 0034, Fig. 2 and 3. 
 	 
With respect to, in response to the controlling device (220 or 330 or 320) detecting the occurrence of the first wireless communication link (215b or 215c) between the controlling device (220 or 330 or 320) and the intermediate device (210 or 360) causing the controlling device to [transmit data], Chandley teaches, “the wireless communication interfaces 215a-g enable the handheld computer 220 to communicate through the docking station 210 to various peripherals, computers, and network interfaces.” See ¶ 0034, Fig. 2 and 3. Chandley teaches,  “Such peer to peer connections allow the utility of a variety of peer-to peer transactions as may occur in network such as file sharing and joint program sharing as may be needed in, for example, peer to peer gaming or in an office setting. This capability also allows a guest user, having a laptop 320 or other mobile computer, to connect to a docking station 210 of another and share computer resources.” See ¶ 0036.

 	With respect to, in response to the controlling device detecting the occurrence of the first wireless communication link between the controlling device and the [[intermediate device]] appliance causing the controlling device to automatically select at least one command from a one of a plurality of command codesets stored in a memory of the controlling device and to automatically transmit the at least one command to the appliance, Since the primary reference Chandley has already established that the peer to peer communication from the controlling device to the appliance can be performed via wireless communication to a docking station, in an analogous art, Meade teaches, “[a]ppliance control system 10 is used in a method 60 of controlling appliances, as shown in FIG. 3. Method 60 includes a first step 62 in which mobile computing device 12 (i.e. claimed controlling device) moves within proximity of at least one appliance 13 (i.e. claimed appliance) and establishes wireless communication with appliance 13. First step 62 optionally includes mobile computing device 12 selecting which appliances 13 it will attempt to assert control over.” See Meade ¶ 0035. Meade teaches, “when multiple computing devices are present… the mobile computing devices 12 can determine priority and grant priority of control over appliances 13 to one of the mobile computing devices 12.” See ¶ 0036. Meade teaches “the master mobile computing device 12 automatically applies its user preferences to appliance 13 (step 65). Mobile computing device 12 then automatically or manually selects content available through appliance (i.e. mobile device 12 automatically causing the appliance to selecting the media input mode) 13 for performance on appliance 13 (step 66).” See Meade Paragraph 0036.

	With respect to, wherein the at least one command will cause the appliance to be entered into the operating state appropriate for the rendering of the media stream by the appliance, Meade teaches, “Finally, in step 68, appliance 13 performs the task requested by mobile computing device 12 using content 16 selected and/or supplied by mobile computing device 12 along with the user's preferences 18 applied by mobile computing device 12 to appliance 13.” See ¶ 0037

With respect to, wherein the operating state appropriate for the rendering of the received media stream by the appliance comprises an input mode operating state of the appliance which communicatively links the appliance to the [[intermediate]] controlling device to thereby allow the media stream, as received by the intermediate device, to be communicated to the appliance for rendering by the appliance, Since the primary reference Chandley has already established that the peer to peer communication from the controlling device to the appliance can be performed via wireless communication to a docking station, in an analogous art, Meade teaches, “user preferences 18 and/or content 16 of mobile computing device 12 that are applied to appliance 13 preferably includes a play list of preferred songs, programs, so that song search function 156 can search for real time radio broadcasts for any of those songs or programs and then turn station selector 152 to a station currently playing the favorite song or program.” See Meade ¶ 0062. Therefore, in order for the appliance 13 to play “real time radio broadcasts” the appliance 13 would have to be in an input mode which allows the “real time radio broadcasts” to be communicated to the appliance 13. 
With respect to, wherein the at least one command is communicated to the appliance via use of a wireless communications protocol and is transmitted directly to the appliance via a second wireless communication link different than the first wireless communication link, Chandley teaches the first wireless communication link (215b or 215c), “the wireless communication interfaces 215a-g enable the handheld computer 220 to communicate through the docking station 210 to various peripherals, computers, and network interfaces.” See Chandley ¶ 0034, Fig. 2 and 3. Meade teaches the second wireless communication link between the mobile computing device and the TV, See Figs. 1 and 2. Meade teaches, “the mobile computing device can automatically perform these steps: identify an appliance like a TV, activate the TV; turn the TV to a channel carrying a favorite program; and select a preferred volume level.”  See Meade ¶ 0027. Meade teaches, “[w]hen multiple computing devices are present, then first step 62 further includes step 64 in which appliances 13 and/or mobile computing devices 12 must determine priority and grant priority of control over appliances 13 to one of the mobile computing devices 12.” See ¶ 0036, Fig. 3 Step 62 and/or step 64. Meade teaches, “content interrupt manager 99 of mobile computing device 12 selectively controls how and when content 16 is performed on one or more appliances 13 using one or more media (e.g., video, audio, etc.)” See ¶ 0053. Therefore, upon detection the mobile computing device would know identify an appliance like a TV and the device is to be used to render user’s favorite program. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Chandley and allow the controlling devices (220, 330, or 320 ) to directly send a wireless command to the appliance (230 or 340) as suggested by Meade in order to use IR communication, “Wireless communication protocols such as infrared (e.g., FIR), Bluetooth, and UltraWide Band (UWB) which permit direct radio or beamed communication between two or more compatible devices that operate independently of a network and independently of network communication link 70” See ¶ 0047 and Fig, 4; however, can transmit high bandwidth data, via “network communication link 70,” through Chandley’s docking station, “wireless connection 215a between the docking station 210 and the personal computer 230 may be established by an IEEE 802.11b” as anticipated by Chandley ¶ 0029.

Consider claim 5, the method as recited in claim 2, wherein the wireless communications protocol comprises a radio frequency protocol, Meade teaches, “Wireless communicator 86 of mobile computing device 12 uses one or more known communication and application protocols such as Wireless Application Protocol (WAP), Bluetooth, Infrared (IrDA, FIR), 802.11, as well as other communication and application protocols known to those skilled in the art, such as UltraWideBand (UWB).” See ¶ 0046. “Wireless communication protocols such as infrared (e.g., FIR), Bluetooth, and UltraWide Band (UWB) which permit direct radio or beamed communication between two or more compatible devices that operate independently of a network and independently of network communication link 70.” See ¶ 0047.

Consider claim 7, the method as recited in claim 2, wherein the appliance comprises a television (14), See Meade ¶ 0027 Fig. 2 element 14.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandley (US 2005/0013103 A1), in view of Meade (US 2003/0071117 A1), in view of Falcon (US 2004/0098571 A1), and further in view of Srivastava (US 2002/0194596 A1).
Consider claim 3, the method as recited in claim 2, wherein the operating state appropriate for the rendering of the received media stream by the appliance further comprises a powered on operating state of the appliance, Meade teaches, “the mobile computing device can automatically perform these steps: identify an appliance like a TV; activate the TV; turn the TV to a channel carrying a favorite program; and select a preferred volume level.” In order for the TV to play user’s favorite programs the TV would inherently have to be in power on operating state. Nonetheless, in an analogous art, Srivastava teaches, “the user selects the AVP power-on switch on AVP remote control 129 and power is applied to AVP 130 and the AVP 130 automatically applies power to a television monitor, for example, the HDTV monitor 170.” See ¶ 0028.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Chandley-Meade and automatically turn on the power of appliance in case the appliance is not in a power on state; therefore, making convenient for the end-user to not have to power-on the appliance. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandley (US 2005/0013103 A1), in view of Meade (US 2003/0071117 A1), and further in view of Falcon (US 2004/0098571 A1).
Consider claim 8, the method as recited in claim 2, wherein the media stream is wirelessly received by the controlling device from a remote server device, Chandley teaches, “[a]nother embodiment may include a wireless communications interface 215d to a network interface device 310 which allows access to a local or wide area network or the Internet where peer to peer interfaces are commonly made along with stand-alone computing applications.” See ¶ 0036. Meade teaches, “mobile computing device 12 automatically or manually selects content 16 performed on video device 14 as well as optionally supplying content 16.” See ¶ 0068. Furthermore, Falcon teaches, “portable computing device 102 can send control information to appliance 140 in order to control the operation of appliance 140. For example, the user may enter selections through the user interface of portable computing device 102 to control playback of audio content (e.g., songs from disc, radio or satellite transmission, the Internet…” See ¶ 0024. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Chandley-Meade and have an intermediate device connected to the appliance in an effort to facilitates communication between the controlling device and the application as anticipated by Falcon § 0031, in an effort to provide a reliable means, i.e. channel, of communication between the controlling device and the appliance.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandley (US 2005/0013103 A1), in view of Meade (US 2003/0071117 A1), and further in view of Hardacker (US 20050136990 A1).
Consider claim 16, the method as recited in claim 2, wherein the appliance (44) is communicatively linked to the intermediate device (42) via use of a High-Definition Multimedia Interface ("HDMI") communications link (link between 42 and 44 in Fig. 1). In an analogous art, transmitter 38 “send the multimedia data over a cable or other wire 39 to a HDMI receiver 40… The HDMI receiver 40 decrypts the multimedia data in accordance with HDCP principles and demultiplexes the audio data from the video data. The multimedia content may then be displayed on a display 44, such as a cathode ray tube (CRT), liquid crystal display (LCD), plasma display panel (PDP), or TFT, or projector with screen, etc.”
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Chandley-Meade and provide the high-definition link between the first device (42) via use of a HDMI and the appliance display 44 so the end user can enjoy the content in high definition.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER S KHAN/Primary Examiner, Art Unit 2683